Citation Nr: 0607714	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Entitlement to a compensable rating for bilateral hearing 
loss disability.

Entitlement to an increased rating for right sternoclavicular 
dislocation with deformity, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1961 to June 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

When the case was last before the Board in September 2004, it 
was remanded for additional development.  The Board notes 
that in the September 2004 remand, the issue of entitlement 
to an earlier effective date for the award of service 
connection for right sternoclavicular dislocation with 
deformity was referred to the RO for appropriate action.  No 
action on this matter has been taken by the RO since the 
remand.  Therefore, this matter is again referred to the RO 
for appropriate action.

With respect to the appeal for a higher disability evaluation 
for tinnitus, the Board notes that theUnited States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases, such as the veteran's 
claim for a higher disability evaluation, that have been 
stayed will be resumed.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is not 
more severe than level II hearing loss in both ears or level 
I hearing loss in one ear and level IV hearing loss in the 
other ear.

2.  The veteran's right sternoclavicular dislocation with 
deformity is manifested by limitation of motion of the major 
arm at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
right sternoclavicular dislocation with deformity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the October 2005 
supplemental statement of the case and a May 2005 letter from 
the Appeals Management Center, the veteran has been provided 
the required notice.  Although VA did not specifically inform 
the veteran that he should submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and that he should either submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in October 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

Service medical records indicate that the veteran is right-
handed.

A May 2000 VA audiology note states that the veteran 
complained of decreased hearing in both ears.  The veteran 
said that his hearing has worsened.  Audiometric testing 
revealed mild to severe, sloping sensory hearing loss with 
very good speech discrimination at a comfortable level in 
each ear.  

A June 2000 VA outpatient note states that the veteran was 
fitted with hearing aids.  

A VA outpatient medical record from October 2000 notes the 
veteran's complaints of chronic, daily right shoulder pain.  
The assessment was degenerative arthritis of the right 
shoulder.  

A January 2001 VA exam report notes the veteran's complaints 
of constant pain at the site of the shoulder dislocation.  He 
has limitation in active range of motion of his shoulder and 
intermittent pain at the AC joint.  X-ray studies of the 
right shoulder in 1990 showed that the veteran had mild 
degenerative joint disease of the AC joint.  On exam there 
was tenderness on palpation above the prominence of the 
anterior middle half of the right clavicle.  There was mild 
atrophy of the posterior deltoid on the right side.  Painless 
active range of motion of the right shoulder showed flexion 
from zero to 100 degrees, abduction from zero to 80 degrees, 
extension from zero to 35 degrees, external rotation from 
zero to 25 degrees, and internal rotation from zero to 25 
degrees.  Strength in the right shoulder was "in the range 
of good minus."  There was no drop arm test or apprehension 
test.  Sensory exam of the right shoulder was normal.  The 
impression was residual sternoclavicular dislocation with 
clavicle prominence on median side with limit in active range 
of motion in the right shoulder secondary to motor vehicle 
accident.  

The report of a January 2001 VA  examination revealed that 
pure tone air conduction thresholds, in decibels, were as 
follows:



1000
2000
3000
4000
Average
Right 
Ear

25
45
65
70
51
Left 
Ear

30
40
60
65
49

Maryland CNC tests revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.

A May 2003 VA audiology evaluation revealed the following 
pure tone air conduction thresholds, in decibels:



1000
2000
3000
4000
Average
Right 
Ear

30
45
65
65
51
Left 
Ear

35
40
70
70
54

Maryland CNC tests revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.

The report of a February 2004 VA audiology exam revealed pure 
tone thresholds, in decibels, as follows:



1000
2000
3000
4000
Average
Right 
Ear

35
45
65
70
54
Left 
Ear

35
45
65
70
54

Maryland CNC tests revealed speech recognition ability of 90 
percent in the right ear and 90 percent in the left ear.

A March 2004 VA examination report notes that the veteran's 
claims folder was reviewed completely.  The veteran stated 
that his right shoulder pain had gotten worse over the last 
three to four years.  The veteran complained of pain in the 
superior aspect of the shoulder over the area of the AC joint 
that was characterized as 5/10 in terms of pain level.  The 
pain arises when the veteran does activities involving 
shoulder motion for over a minute.  He is able to do his 
daily activities and has adjusted his activities and his 
daily functions to adapt to the pain.  The veteran claimed 
that he had had increased limitation of motion over the last 
three or four years.  He currently works at a group home for 
mentally disabled clients.  He gets help from others when it 
comes to lifting activities involved with the care of the 
clients.  He takes Naprosyn on a regular basis which helps to 
settle the pain.  Sometimes he needs to take Darvocet.  

Physical exam revealed mild to moderate tenderness over the 
AC joint and a slightly increased superior prominence of the 
distal clavicle in relation to the acromion.  There was a 
slight instability during palpation of the clavicle in 
relation to the AC joint.  The proximal end of the clavicle 
sits very significantly prominent in its relationship to the 
sternum.  There was mild tenderness with palpation.  There 
was no palpable motion at the dislocated sternoclavicular 
joint.  Shoulder motion revealed active forward flexion from 
zero to 90 degrees, and passive forward flexion was to 110 
degrees.  Shoulder abduction was from zero to 90 degrees.  
External rotation was from zero to 80 degrees and internal 
rotation was from zero to 90 degrees.  The veteran can reach 
behind his back and touch to the L3 level with moderate 
discomfort.  There is mild atrophy of the deltoid on the 
right shoulder compared to the left.  The examiner noted that 
X-ray studies from February 2004 did not include the proximal 
half of the clavicle or sternoclavicular region.  X-ray 
studies from 2001 document extra anterior prominence of the 
proximal end of the clavicle in relation to the sternum.  The 
examiner opined that it was not possible based upon the exam 
conducted to make any meaningful statement concerning 
weakness, fatigue, and lack of endurance with repetitive use.  
The impression was post-traumatic arthritis, sternoclavicular 
joint, secondary to anterior dislocation, degenerative 
arthritis, mild to moderate, acromioclavicular joint, and 
anterior impingement with possible rotator cuff tear.  

A May 2005 VA exam report notes that the veteran has had no 
specific treatment for the sternoclavicular joint.  The 
veteran reported having constant discomfort over the area of 
the sternoclavicular joint and up to the right shoulder.  He 
has learned to do activities in a way that avoids 
exacerbating his shoulder pain.  He has discomfort when he 
reaches overhead, when he coughs, and when he sneezes.  The 
veteran very recently retired from working at a group home 
for mentally disabled persons.  He takes Darvocet and 
Naproxen for pain.  

Exam of the right shoulder showed relative atrophy of 
musculature compared to the left.  There were mild to 
moderate tenderness over the AC joint and a slight extra 
prominence of the distal clavicle.  He has a very significant 
anterosuperior prominence of the sternoclavicular joint with 
the proximal end of the clavicle being dislocated anteriorly 
from the sternoclavicular joint.  There was mild to moderate 
tenderness with palpation.  There was no palpable motion 
stress in the sternoclavicular joint.  There was no evidence 
of tremor or lack of coordination of motion.  Range of motion 
testing revealed active flexion from zero to 85 degrees and 
passive flexion to 95 degrees.  Shoulder abduction was zero 
to 75 degrees actively, and to 100 degrees, passively.  
External rotation was from zero to 80degrees and internal 
rotation was from zero to 90 degrees.  The veteran could 
reach behind his back and touch to the level of the right 
sacroiliac joint.  The veteran was able to flex his left 
shoulder 11 times in 15 seconds.  He was able to flex his 
right shoulder eight times in 15 seconds.  After doing the 
activity he had no complaint of discomfort on the left 
shoulder; however, on the right shoulder, he had facial 
expressions of discomfort and had to shrug the shoulder a 
couple of times.  In about a minute he resumed a level of 
comfort in the shoulder.  

The diagnoses were anterior dislocation, right 
sternoclavicular joint and post-traumatic arthritis, 
acromioclavicular joint, right shoulder.  The examiner stated 
that the veteran's shoulder showed some deterioration over 
the last year.  This was noted to be due to the 
sternoclavicular joint dislocation and its general effects on 
use of the shoulder.  With decreasing muscle strength because 
of disuse and post-traumatic arthritis, the veteran has some 
loss of motion and a general increase in discomfort level.  
The shoulder injury has had a significant impact on the 
veteran's ability to use his shoulder for daily activities.  
The examiner opined that because the veteran is retired the 
disability does not affect his ability to work.  However, 
given the limitation of motion and the discomfort exhibited 
with the repetitive activity, the veteran would be very 
limited in doing any maintenance activities around his home 
or, if he so decided, he would be limited in the type of 
part-time work he could participate in.

A July 2005 VA audiology exam disclosed the following pure 
tone air conduction thresholds, in decibels:



1000
2000
3000
4000
Average
Right 
Ear

35
45
65
70
54
Left 
Ear

35
45
65
65
53

Maryland CNC tests revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

Analysis

I.  General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

II.  Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the pure 
tone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the pure 
tone audiometry test.  The numeric designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average pure tone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that the findings on the various evaluations show 
that the veteran does not have one of the exceptional 
patterns of hearing impairment identified under 38 C.F.R. 
§ 4.86.

The January 2001 and July 2005 audiometric evaluations are 
indicative of level I hearing impairment in the right ear and 
level I hearing impairment in the left ear.  A noncompensable 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The findings on the May 2003 VA audiometric evaluation 
revealed level I hearing impairment in the right ear and 
level IV hearing impairment in the left ear.  When applied to 
Table VII, this combination also produces a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Finally, at the February 2004 VA exam, audiometric 
evaluations indicated level II hearing impairment in each 
ear.  A noncompensable evaluation is warranted when these 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Consequently, a compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted under the schedular criteria.  In 
sum, the record demonstrates that the schedular rating 
assigned by the RO is correct.

III.  Right Sternoclavicular Dislocation with Deformity

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The veteran's right sternoclavicular dislocation with 
deformity is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that 
code, a 20 percent rating is warranted for limitation of 
motion of the major or minor arm at the shoulder level.  A 
higher evaluation of 30 percent is warranted for limitation 
of motion of the major arm midway between the side and 
shoulder level.  A 40 percent rating is warranted for 
limitation of motion of the major arm to 25 degrees from 
side.  

The medical evidence of record consistently shows that the 
veteran's right shoulder displays greater range of motion 
than that required for a higher rating under this code.  The 
veteran's right arm motion is not limited to midway between 
his side and shoulder level.  At the most recent VA 
examination the veteran had nearly full external rotation, 
which was to 80 degrees, and full internal rotation to 90 
degrees.  In addition, active flexion was from zero to 85 
degrees and passive flexion was to 95 degrees.  Abduction was 
from zero to 75 degrees.  There were some fatigue and pain on 
repetitive use and the veteran is limited in his activities 
due to his shoulder pain.  He has some loss of motion and a 
general increase in discomfort level compared to the previous 
examination; however, in sum, the veteran's shoulder 
disability does not warrant more than the currently assigned 
20 percent rating under Diagnostic Code 5201.  

The Board has also considered whether the veteran could 
receive a higher rating under any other diagnostic code but 
has found none.  The veteran's shoulder is not ankylosed; he 
does not have impairment of the humerus such as loss of head, 
nonunion, fibrous union, or recurrent dislocation of such; 
and he does not have nonunion or malunion of the clavicle or 
scapula.  Although the veteran does have residual 
sternoclavicular dislocation, he cannot receive a higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203, as the 
maximum rating under that code is 20 percent.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his shoulder disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.

Entitlement to an increased rating for right sternoclavicular 
dislocation with deformity is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


